DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 6/29/22, 3/25/22, 7/23/21, 4/23/21 have been considered.

Drawings
The drawings were received on 4/23/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Various methods for filling epoxy in a fiber optic connector are known in the art. Closest prior art disclosing such methods and devices for filling epoxy in a fiber optic connector are cited and made of record in the present application.
An exemplary such prior art is US Patent No. 6,562,164 B1 to Faulkner et al. Faulkner et al. reference discloses a system using a syringe (68 in Fig. 3) for injecting epoxy material into a fiber optic connector for securing the optical fiber core within a connector ferrule (see Fig. 3 below). A control module (82 in Fig. 3) controls the epoxy injection process for accurate and precise dispensing. 

    PNG
    media_image1.png
    661
    558
    media_image1.png
    Greyscale

Fig. 3 of Faulkner et al.
An exemplary epoxy dispensing process is further detailed by Fig. 4 of Faulkner, which includes dispensing epoxy at various pressures.

    PNG
    media_image2.png
    641
    947
    media_image2.png
    Greyscale

Fig. 4 of Faulkner et al.
However, none of the prior art fairly discloses a method of filling epoxy in a fiber optic connector and a device for carrying out such a method, comprising, inter alia, applying the epoxy to a ferrule at a first pressure for a first period of time, applying the epoxy at a second pressure for a second period of time until the epoxy is sensed to exit a hole defined by the ferrule of a first connector; comparing the second period of time to a threshold; when the second period of time is greater than the threshold, increasing the first pressure, the first period of time, or the second pressure; and when the second period of time is less than the threshold, decreasing the first pressure, the first period of time, or the second pressure, in the manner claimed in the present application. There is no credible reason why, or more importantly how, one of ordinary skill in the art would modify the available prior art to arrive at such invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874